Opinion by
Henderson, J.,
The obligation on which the judgment was entered in this case was given at the same time, for the same amount and for a like consideration as that in the case of W. A. Work for the use of Crouch Brothers against the same defendants. The evidence shows that Work and Richardson were partners and that the amount to be paid them jointly was equally divided and a separate obligation given to each. The same defense was set up in this case, the same evidence was presented and the cases were argued together.
For the reasons given in the opinion this day filed in that case the judgment is reversed. The rule to show cause why the judgment should not be opened is reinstated and now made absolute at the, cost of the appellee and the record is remitted for further proceedings.